Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are distinguishable over the prior art of record.  As per claims 1, 11 and 20, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, generating a simulated traffic scenario including two or more lanes, an ego- vehicle, a dead end position (i.e., lane change), and one or more traffic participants, wherein the simulated traffic scenario is associated with an occupancy map, a relative velocity map, a relative displacement map, and a relative heading map at each time step within the simulated traffic scenario; modeling the ego-vehicle and one or more of the traffic participants using a kinematic bicycle model; and building a policy based on the simulated traffic scenario using an actor-critic network.  
Dependent claims 2-10 and 12-19 are distinguishable for at least the same reasons.
The closest prior art discloses:
● He et al. (US 2020/0363814)- generates plurality of driving scenarios to train reinforcement learning.
● Palanisamy et al. (US 2020/0139973)- reinforcement learning of lane change policy for controlling autonomous vehicle; uses actor-critic network.
● Isele et al. (US 2020/0090074)- reinforcement learning in a multi-agent environment and developing multi-agent policy.
● Chen et al. (Model-free Deep Reinforcement Learning for Urban Autonomous Driving) (IDS)- discusses reinforcement learning and soft actor-critic algorithms in simulation of roundabout traffic scenario.
● Kong et al. (Kinematic and Dynamic Vehicle Models for Autonomous Driving Control Design) (IDS)- use of kinematic and dynamic vehicle models for model-based control design used in autonomous driving, including kinematic bicycle model (Fig. 1).
● Hu et al. (Interaction-aware Decision Making with Adaptive Strategies under Merging Scenarios) (IDS)- discusses actor-critic methods in the context of reinforcement learning and autonomous vehicle operation in merging scenarios; single policy is learned under multi-agent reinforcement learning.
None of the prior art noted above, taken alone or in combination, discloses or reasonably suggests the features noted above. 
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661